Title: To George Washington from Gilbert Simpson, 31 July 1784
From: Simpson, Gilbert
To: Washington, George



honoerd Sr
Washingtons Bottom [Pa.] July 31st—1784

This Comes to inform you that I Got Safely home the Saturday after I lef you and found Every thing well and undesturved thanks be to almighty God for his mercys which Remain So at this time and I have never felt much of that faintness only onst in my meadow when on a Sudden I had nearly falen of the top of the fens as I was setting on it loocking at my wheat—I have Saved more Grass than I have Ever had and in good order as there has been no Rane from the 9th of June untel 23th July which has almost don for our Corn our winter Crops are very lite tho the Grain as good as I Ever see—the villinious Robbers

soon after my geting home had plundred on the frunttears and got a great number of horses and thre young Negros and a great deal of houshold goods and wheare there was a little money they got it and it is Said in the whole got a great deal of money but when they thought they had prety well featherd their nests they pushed over the ohio supposed to be makeing for detrote but our good well fixt fruntearmen happend to find what Cors they weare makeing and headed them in the indian Cuntry and took 2 men and 2 woman 13 head of horses 3 Negros and vast deal of other things one of the men taken of the name ⟨J⟩ones Sens dead by a bite of a Snake Supposed to one of the vilins that Robed the tresurry of Philladelpha there is one of there Confedrates taken sens and put in irons So I trust in God there helish Carings on is Stopt as there was one of them kiled whils I was down Sr I have planed of a boat for you and Shall have the plank and timbers got Reyday against you Com out and whilst you are Setteling your affairs heare and at SurteeI Can get her put together I purpose to have her 30 feet by 10 which will be likely to Give Room Enuff—heare is one Charles Bradfored a good Survayer and a very jenteal plesent man that would Go down with you—hunters you may get plenty if you find powder and leed Give the Skins and a dram or a grog at times and find bread and Salt I beleive they will Go on very Reasonable wayges I have mad in Quiry Concerning your geting Salt baycon but I beleive there is non to be had but as you Can kill a young beef heare and Salt it it will do untel your hunters Can Com in play: whiskey butter and Cheas you may likely get.
Sr I would be glad if you want any thing particular Concerning your voige down that has not been mentiond that you would wright me fwe lines and wheather you think the boat may be large Enuff or not a boat of that bulk will Carrey a great burden I would be glad of a fwe lines from you—Sir I am yours to Comd

Gilbt Simpson

